Citation Nr: 0706293	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-00 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to enrollment in the Department of Veterans 
Affairs (VA) health care system.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Health 
Eligibility Center in Atlanta, Georgia, which denied the 
veteran's claim for enrollment in the VA health care system.  
In June 2005, the veteran appeared at a hearing held at the 
Regional Office in St. Petersburg, Florida, before the 
undersigned (i.e., Travel Board hearing).


FINDINGS OF FACT

1. The veteran's application for enrollment in the VA health 
care system was received in April 2004 and the veteran was 
assigned to Priority Group 8.

2. The financial information provided in his Application for 
Health Benefits placed the veteran in Priority Group 8; he is 
not service-connected for any disability and he has no 
special eligibility attributes, or low income, such as would 
qualify him for a higher priority group.


CONCLUSION OF LAW

The criteria for enrollment in the VA healthcare system are 
not met. 38 U.S.C.A. §§ 1705, 1706 (West 2002); 38 C.F.R. § 
17.36 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Manning v. Principi, 16 Vet.App. 534 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-
2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA 
notice was not required where evidence could not establish 
entitlement to the benefit claimed).  In addition, there is 
no indication that any additional notice or development would 
aid the appellant in substantiating his claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); see Dela Cruz.  Under these 
circumstances, there is no further duty to notify or assist 
the appellant in the development of his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  38 
C.F.R. § 17.36(a) (2006).  Upon application, a veteran is 
assigned to a specific priority category, based on service-
connected disability ratings, income, and other specified 
factors.  See 38 U.S.C.A. § 1705; 38 C.F.R. § 17.36.  

The priority categories are as follows:
(1) Veterans with a singular or combined 
rating of 50 percent or greater based on one 
or more service-connected disabilities or 
unemployability.  
(2) Veterans with a singular or combined 
rating of 30 percent or 40 percent based on 
one or more service-connected disabilities.
(3) Veterans who are former prisoners of war; 
veterans awarded the Purple Heart; veterans 
with a singular or combined rating of 10 
percent or 20 percent based on one or more 
service-connected disabilities; veterans who 
were discharged or released from active 
military service for a disability incurred or 
aggravated in the line of duty; veterans who 
receive disability compensation under 38 
U.S.C. 1151; veterans whose entitlement to 
disability compensation is suspended pursuant 
to 38 U.S.C. 1151, but only to the extent 
that such veterans' continuing eligibility 
for that care is provided for in the judgment 
or settlement described in 38 U.S.C. 1151; 
veterans whose entitlement to disability 
compensation is suspended because of the 
receipt of military retired pay; and veterans 
receiving compensation at the 10 percent 
rating level based on multiple noncompensable 
service-connected disabilities that clearly 
interfere with normal employability.
(4) Veterans who receive increased pension 
based on their need for regular aid and 
attendance or by reason of being permanently 
housebound and other veterans who are 
determined to be catastrophically disabled by 
the Chief of Staff (or equivalent clinical 
official) at the VA facility where they were 
examined.
(5) Veterans not covered by paragraphs (b)(1) 
through (b)(4) of this section who are 
determined to be unable to defray the 
expenses of necessary care under 38 U.S.C. 
1722(a).
(6) Veterans of the Mexican border period or 
of World War I; veterans solely seeking care 
for a disorder associated with exposure to a 
toxic substance or radiation, for a disorder 
associated with service in the Southwest Asia 
theater of operations during the Gulf War, or 
for any illness associated with service in 
combat in a war after the Gulf War or during 
a period of hostility after November 11, 
1998, as provided and limited in 38 U.S.C. 
1710(e); and veterans with 0 percent service-
connected disabilities who are nevertheless 
compensated, including veterans receiving 
compensation for inactive tuberculosis.
(7) Veterans who agree to pay to the United 
States the applicable copayment determined 
under 38 U.S.C. 1710(f) and 1710(g) if their 
income for the previous year constitutes 
``low income'' under the geographical income 
limits established by the U.S. Department of 
Housing and Urban Development for the fiscal 
year that ended on September 30 of the 
previous calendar year. For purposes of this 
paragraph, VA will determine the income of 
veterans (to include the income of their 
spouses and dependents) using the rules in 
§§ 3.271, 3.272, 3.273, and 3.276. After 
determining the veterans' income and the 
number of persons in the veterans' family 
(including only the spouse and dependent 
children), VA will compare their income with 
the current applicable ``low-income'' income 
limit for the public housing and section 8 
programs in their area that the U.S. 
Department of Housing and Urban Development 
publishes pursuant to 42 U.S.C. 1437a(b)(2).  
If the veteran's income is below the 
applicable ``low-income'' income limits for 
the area in which the veteran resides, the 
veteran will be considered to have ``low 
income'' for purposes of this paragraph.  To 
avoid a hardship to a veteran, VA may use the 
projected income for the current year of the 
veteran, spouse, and dependent children if 
the projected income is below the ``low 
income'' income limit referenced above. 
(8) Veterans not included in priority 
category 4 or 7, who are eligible for care 
only if they agree to pay to the United 
States the applicable copayment determined 
under 38 U.S.C. 1710(f) and 1710(g). 

38 C.F.R. § 17.36(b).

In essence, this means that all veterans who do not have any 
compensable service-connected disabilities; whose annual 
household income is above a certain amount (or undisclosed); 
and who do not have any of the other special eligibility 
attributes, such as a Purple Heart, or catastrophic 
disability, are in Priority Category 8.  

The veteran applied for enrollment in the VA healthcare 
system in April 2004.  He does not have any service-connected 
disabilities, and based on the information he provided, 
including financial information, he was assigned to Priority 
Category 8.  Currently, veterans in priority category 8 who 
were not in an enrolled status on January 17, 2003 are not 
eligible to be enrolled.  38 C.F.R. § 17.36 (c)(2).  

The veteran does not argue that he meets the criteria for a 
higher priority category.  Rather, he feels it is unfair and 
discriminatory for Priority 8 veterans who apply after 
January 7, 2003, to be completely cut off.  He feels that 
some other system should be used, such as a lottery, to 
determine eligibility for non-service-connected veterans.  He 
states that he was told, while in the military, that he would 
be entitled to medical care.  He points out that he has been 
a tax-payer for many years, and not a drain on the system.  

Pursuant to Public Law No. 104-262, the Veterans' Health Care 
Eligibility Reform Act of 1996, the VA established a system 
of enrollment for healthcare services, with veterans assigned 
to specific eligibility priorities, based on specified 
criteria.  See 38 U.S.C.A. § 1705.  Under Public Law No. 107-
135, the Department of Veterans Affairs Health Care Programs 
Enhancement Act of 2001, an additional priority category 8 
was established.  Subsequently, due to VA's limited 
resources, the Secretary made a decision to restrict 
enrollment to veterans in priority group 8 not already 
enrolled as of January 17, 2003. See 68 Fed. Reg. 2,670-73 
(Jan. 17, 2003).  Federal laws authorizing monetary benefits 
are enacted by Congress, and, unless an individual meets all 
of the requirements of a particular law, including the 
applicable effective dates, he or she is not entitled to the 
benefit; indeed the benefit cannot be awarded, regardless of 
the circumstances.  See, e.g., Office of Personnel Management 
v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 
2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); 
Harvey v. Brown, 6 Vet. App. 416 (1994).  Thus, the Board 
must apply the law as it stands, and may not use alternative 
methods such as those suggested by the veteran, regardless of 
claims of fairness.  

Moreover, with respect to the claimant's argument that he was 
promised these benefits while in service, the Board notes 
that an argument that denying benefits violates a contract 
made by the Federal Government at the time the veteran 
enlisted in service has previously been considered and 
rejected by Federal Courts.  See Schism v. United States, 239 
F.3d 1280 (Fed. Cir. 2001) (in which the United States Court 
of Appeals for the Federal Circuit held that certain military 
retirees are not entitled to free lifetime health care based 
on implied-in-fact contracts premised on promises made when 
they joined the service that they would receive free lifetime 
medical care for themselves and their dependents). 

The law is clear in this case, and the Board, while 
sympathetic to the veteran's arguments, is unable to provide 
a legal remedy.  Since the appellant's claim fails because of 
absence of legal merit or lack of entitlement under the law, 
the claim must be denied as a matter of law.  Sabonis v. 
Brown, 6 Vet.App. 426 (1994).  


ORDER

Entitlement to enrollment in the VA health care system is 
denied.




____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


